NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED



                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

CASEY L. LOWRY,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-1833
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 25, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian,
Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.